Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1-14, 19-22, 24-29 are canceled. New claims 30-40 are added. 
Newly submitted claims 33, 34, 37, 38, 40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
It is noted that applicant elected SEQ ID NO: 3 in the reply filed 10/30/2020.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 33, 34, 37, 38, 40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 15, 16, 17, 18, 23, 30, 31, 32, 35, 36, 39 are under consideration.

Specification
2. (previous objection, maintained) The disclosure is objected to because of the following informalities:
Applicant contends: the trademarked term cannot be identified; it is requested that the Office note any trademarked term not appropriately designated.
The use of trademarked terms “Cytofix/Cytoperm” and “BD Perm/Wash”, which are trade names or marks used in commerce, has been noted in this application on p. 25, among possibly others. The term should be accompanied by the generic terminology; furthermore the SM , or ® following the term.

Claim Rejections - 35 USC § 112 
3. (previous rejection, withdrawn) Claims 2, 4, 6, 7 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: the claims have been canceled.
In view of applicant’s amendments, the rejection is withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4. (new, necessitated by amendment) Claims 15, 16, 17, 18, 23, 30, 31, 32, 35, 36, 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
See claims 15, 16, 17, 18, 23, 30, 31, 32, 35, 36, 39 as submitted 6/10/2021.
The specific embodiments of SEQ ID NO: 3 residues 1-418 as well as amino acid sequence at least 90% identical to the amino acid sequence of SEQ ID NO: 3 residues 1-418 as recited in instant claim 15 are not recited in the instant specification.
This is a new matter rejection.

Claim Rejections - 35 USC § 103
5. (previous rejection, withdrawn) Claims 1, 2, 10, 11, 12, 17, 23 were rejected under 35 U.S.C. 103 as being unpatentable over Chaplin et al. (WO2014046994)(cited in applicant’s IDS submitted 9/25/2018) in view of Milich et al. (“Role of B cells in antigen presentation of the hepatitis B core,” PNAS Vol. 94: 14648-14653 (1997))(cited in applicant’s IDS submitted 9/25/2018).
Applicant contends: the claims have been canceled and amended.
In view of the claim cancelations, the rejection is withdrawn.

6. (previous rejection, withdrawn) Claims 3-5, 8 were rejected under 35 U.S.C. 103 as being unpatentable over Chaplin et al. in view of Milich et al. as applied to claims 1, 2, 10, 11, 12, 17, 23 above, and further in view of Chaplin et al. (US 20120020965)(hereinafter “Chaplin et al.-2”)(cited in applicant’s IDS submitted 9/25/2018).
Applicant contends: the claims have been canceled.
In view of the claim cancelations and the withdrawal of the rejection over Chaplin et al. in view of Milich et al. on which the instant rejection depends, the instant rejection is also withdrawn.

7. (previous rejection, withdrawn) Claims 6, 7 were rejected under 35 U.S.C. 103 as being unpatentable over Chaplin et al. in view of Milich et al. and further in view of Chaplin et al.-2 as applied to claims 3-5, 8 above, and further in view of Lobner et al. (“Engineered IgGl-Fc - one fragment to bind them all,” Immunological Reviews Vol. 270: 113-13 l)(2016); previously cited).
Applicant contends: the claims have been canceled.
In view of the claim cancelations and the withdrawal of the rejection over Chaplin et al. in view of Milich et al. on which the instant rejection depends, the instant rejection is also withdrawn.

8. (previous rejection, withdrawn) Claim 13 was rejected under 35 U.S.C. 103 as being unpatentable over Chaplin et al. in view of Milich et al. as applied to claims 1, 2, 10, 11, 12, 17, 23 above, and further in view of Moon et al. (WO2007148924; previously cited).
Applicant contends: the claim has been canceled.
In view of the claim cancelations and the withdrawal of the rejection over Chaplin et al. in view of Milich et al. on which the instant rejection depends, the instant rejection is also withdrawn.

9. (previous rejection, withdrawn) Claim 18 was rejected under 35 U.S.C. 103 as being unpatentable over Chaplin et al. in view of Milich et al. as applied to claims 1, 2, 10, 11, 12, 17, 23 above, and further in view of Ulaeto et al. (US20100119524; previously cited) as evidenced by Buffa et al. (“Evaluation of TLR Agonists as Potential Mucosal Adjuvants for HIV gpl40 and Tetanus Toxoid in Mice,” PLOS ONE 7(12): e50529 (2012); previously cited).
Applicant contends: the claims have been canceled.
In view of the claim cancelations and the withdrawal of the rejection over Chaplin et al. in view of Milich et al. on which the instant rejection depends, the instant rejection is also withdrawn.

Double Patenting
10. (previous rejection, withdrawn) Claims 1-8, 10-13, 17, 18, 23 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-15, 19 of U.S. Patent No. 10563179 in view of Milich et al., Chaplin et al.-2, Ulaeto et al. as evidenced by Buffa et al., Lobner et al., and Moon et al. (all references cited above).
Applicant contends: the claims have been canceled.
In view of the claim cancelations and amendments, the rejection is withdrawn.

11. (previous rejection, withdrawn) Claims 1-8, 10-13, 17, 18, 23 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 7-11, 15 of copending Application No. 16/731846 in view of Milich et al., Chaplin et al.-2, Ulaeto et al. as evidenced by Buffa et al., Lobner et al., and Moon et al. (all references cited above).
Applicant contends: claims 1-8, 10-13 have been canceled.
In view of the claim cancelations and amendments, the rejection is withdrawn.

Conclusion
12. As to 35 U.S.C. 101, SEQ ID NO: 3 recites fusion protein components (See G28-8LH-HBcAg-Y132A-His as recited in specification paragraph [0019]) and as such is not considered to read upon naturally occurring product.
13. No claims are allowed.
14. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648